1 Reported in 257 N.W. 663.
Certiorari to review a decision of the industrial commission awarding compensation to employe, James J. Hiland. It is conceded that the employe was entitled to compensation, and no question *Page 11 
is raised as to the amount thereof. The only question is as to which of two persons (each having an insurer) was the employer. The commission concluded that relator Forrest was such employer and that he and his insurer should pay the compensation awarded. The conclusion reached had ample support in the evidence and should not be disturbed. A recital of the evidence would not benefit the litigants or the profession.
Affirmed.